Citation Nr: 1144096	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that confirmed a 30 percent disability rating for PTSD and denied entitlement to TDIU.  By way of an August 2006 rating decision the Veteran was granted a 50 percent disability rating for PTSD, effective November 24, 2003, which the RO had determined to be the date of the Veteran's increased rating claim; the RO also denied entitlement to TDIU.  The Veteran disagreed with the rating assigned, to include the RO's denial of TDIU, and in September 2007, the Board denied a PTSD rating in excess of 50 percent and determined that entitlement to TDIU was not warranted.  

The Veteran appealed the Board's September 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the parties to the appeal entered a joint motion to vacate the Board's decision and remand the case for further VA action.  Specifically, the parties agreed that the Board did not sufficiently address certain information and evidence that was favorable to the Veteran's claim for a higher rating for PTSD and for a TDIU rating.  The Court granted the motion.  

In a July 2010 action, the Board determined that the varying assessments made throughout the record regarding the level of disability caused by the Veteran's service-connected psychiatric symptoms required the matters to be remanded for further development.  A remand is again required to ensure compliance with the terms of the July 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the instant matters stem from a November 24, 2003, filing wherein the Veteran requested "an increase in [his] service connected PTSD."  (The Veteran had been awarded service connection for PTSD by way of an October 2003 decision and assigned a 30 percent disability rating, effective October 26, 2001.)  The Veteran indicated that his PTSD had worsened, stating that he had stopped working on November 19, 2003, on advisement of his physician at that time on account of PTSD symptoms.  Attached to his statement was a November 2003 VA outpatient mental health treatment record wherein it was noted by the clinician that the Veteran was suffering from severe, chronic PTSD that rendered him unemployable.

As the Court has stated, "[w]hen entitlement to TDIU is raised . . . during the one-year appeal period following a decision on the claim, VA is required to consider the potential applicability of 38 C.F.R. § 3.156(b)."  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (stating that "new evidence of unemployability related to the underlying condition submitted within one year of the assignment of an initial rating that is less than the maximum sought may constitute new and material evidence under 38 C.F.R. § 3.156(b).").  Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2010) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  As recently held by the United States Court of Appeals for the Federal Circuit, "[b]ecause § 3.156(b) requires that the VA treat new and material evidence as if it was filed in connection with the pending claim, the VA must assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim."  Bond v. Shinseki, __ F.3d __, No.2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011).

Here, the Board finds that the evidence submitted in November 2003, dated within one year of the October 2003 rating decision, while "new" is not "material."  This is because the newly submitted evidence of unemployability did not suggest that the Veteran was unemployable during the pendency of the original claim.  Rather, it shows that the Veteran ceased working after the October 2003 decision was rendered.  In other words, the evidence does not shed light on the severity of the Veteran's PTSD between the time that he filed his claim of service connection in October 2001 and the RO's adjudication of that claim in the October 2003 adjudication.  Further, as to the suggestion that the Veteran's PTSD was totally and permanently disabling, a September 2003 VA treatment record similarly recorded the Veteran's PTSD to be totally and permanently disabling.  Thus, that suggestion is cumulative of evidence previously of record relevant to the severity of the Veteran's PTSD.  Accordingly, because the Veteran's November 2003 statement and accompanying evidence did not relate to the severity of the Veteran's PTSD during the pendency of his original claim or to any other unestablished fact necessary to substantiate his original claim, that filing fails to meet the definition for materiality set forth in § 3.156.  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005).


REMAND

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, supra.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

In July 2010, the Board remanded the matters currently on appeal for the agency of original jurisdiction (AOJ) to provide the Veteran with a comprehensive VA examination, to include psychological testing, in connection with his claim for an increased evaluation of his service-connected PTSD and consideration of entitlement to TDIU.  Specifically, the Board instructed the AOJ to schedule the Veteran for psychological testing with a view toward determining the correct psychiatric diagnoses and level of impairment caused by any PTSD.  Following the testing, an examination by a board of two psychiatrists was to be scheduled.  The psychiatrists were requested to recite the symptoms due to PTSD and comment on their effect on the Veteran's social and occupational activity.  The psychiatrists were also instructed to opine as to whether the substance abuse described throughout the record was a manifestation of the Veteran's PTSD symptomatology.  

In January 2011, the Veteran was afforded a VA examination with M.P. and in February 2011, he was afforded an additional examination with M.P. and P.C..  Although it does not appear that any psychological testing was conducted prior to or in conjunction with those examinations, both clinicians diagnosed the Veteran as having PTSD.  They also provided a global assessment of functioning (GAF) score of 60.  Despite being requested to opine as to whether the substance abuse described throughout the record was a manifestation of the Veteran's PTSD symptomatology, neither clinician commented on whether the Veteran's documented substance abuse was due to or a consequence of his PTSD.  Rather, it was noted that the Veteran had a history of abuse of drugs and alcohol, but that he had stopped abusing alcohol four or five year prior and had not used any substances in several years.  

The VA examiners' failure to provide an opinion regarding the possible association between the Veteran's PTSD and his substance abuse described throughout the record makes their examination report inadequate for evaluation purposes and non-compliant with the terms of Board's remand.  The Board finds that it is necessary to again remand the claim so that the development required by the July 2010 remand may be fully accomplished.  See Barr and Stegall, both supra.

Although it appears that the Veteran no longer abuses alcohol or drugs, the Board notes that obtaining an opinion regarding whether the Veteran's documented history of alcohol and substance abuse was a manifestation of his PTSD is particularly important in this case because it has been suggested by VA examiners that earlier GAF scores in the 40s were not based solely on the Veteran's PTSD symptomatology, but also reflected the presence and contribution of the Veteran's then-ongoing substance abuse.  Indeed, a December 2004 VA examiner indicated that due to the clear evidence of polysubstance dependence, among other things, it would be impossible to rate the level of severity of the Veteran's PTSD.  However, in May 2004 the Veteran's private treating psychologist opined that the Veteran's substance abuse was a form of self medication for PTSD.  The Board notes that if it is determined that the Veteran's alcohol and substance abuse was a manifestation of his PTSD, it becomes a factor for consideration in determining the rating for the Veteran's PTSD during the pendency of his claim.  Thus, on remand, the Veteran should be scheduled for a new examination with a VA psychiatrist that addresses the level of disability caused by PTSD, to specifically include consideration of whether the Veteran's documented alcohol and substance abuse was or is, as suggested by the Veteran's treating psychologist, a form of self medication for PTSD or a symptom of PTSD.  

Further, throughout the pendency of his appeal, the Veteran has been assigned GAF scores ranging from 39 to 69.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).   A GAF score of 61-70 is assigned where there are "[s]ome mild symptoms (e.g., depressed mood with mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

Accordingly, given the vast differences in the documented GAF scores, the Board finds that on remand, the examiner should not only assesses the current level of severity of the Veteran's PTSD symptoms, but he/she should be asked to reconcile the conflicting evidence regarding the severity of the Veteran's PTSD over the course of the claim.  Specifically, the examiner should conduct an analysis of the severity of the Veteran's PTSD from 2003 forward.  The examiner should also attempt to reconcile and provide a rationale for the different GAF scores seen in the medical evidence from November 2003 until the present.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD since June 2010, which is the date of the most recent mental health treatment records.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After completing this development, the AOJ should arrange for the Veteran to be scheduled for an examination by a psychiatrist.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner prior to conducting the required examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to determining whether the Veteran currently suffers from PTSD, assessing the severity of any PTSD symptoms, and assigning a GAF score.  The examiner should specifically consider lay statements of record concerning the severity of the Veteran's symptoms, as well as the VA and private mental health treatment records and the numerous VA examination reports contained in the claims folder.  The examiner should be asked to reconcile his or her findings and conclusions with the medical evidence already of record, particularly with regard to the severity of the Veteran's PTSD.  

The examiner should opine as to whether the alcohol and substance abuse described throughout the record is a manifestation of the Veteran's PTSD.  If the examiner determines that the Veteran's documented alcohol and substance abuse is unrelated to his PTSD, the examiner should so state and explain why, citing to the record and/or specific findings or scientific authority to support the examiner's conclusion.  

If the examiner determines that he/she cannot provide an opinion as to whether the alcohol and substance abuse is a manifestation of the Veteran's PTSD without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.) 

The examiner is also requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected PTSD and diabetes (as well as any other disability that the AOJ may have recognized as service connected while the file has been at the Board).  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

The examiner should assign a global assessment of functioning (GAF) score, with its meaning explained in the context of the rating criteria.  The examiner should be asked to reconcile his or her findings and conclusions with the GAF scores already of record.  The examiner should explain the differences in the GAF scores, ranging from 39 to 69, and in particular the differences in GAF scores provided by the Veteran's private and VA clinicians as compared to those provided by the VA examiners of record.  

If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained.  A complete rationale should be provided for all opinions expressed.

The examiner should provide a longitudinal analysis of the Veteran's PTSD from 2003 forward, and if possible, attempt to differentiate between symptoms related to his PTSD diagnosis and any other identified diagnosis.  (If the Veteran fails to appear for examination, the examiner should review the record and provide answers to the questions presented above, to the extent possible, especially with respect to whether the Veteran's documented alcohol and substance abuse is a manifestation of his PTSD.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the instructions to opine whether the Veteran's documented alcohol and substance abuse is a manifestation of his PTSD and to provide a longitudinal analysis of the Veteran's PTSD from 2003 and an analysis of the divergent GAF scores previously assigned to the Veteran.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.   

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  The assignment of staged ratings covering the claim period should be considered.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

